                                                                                            FILED
                                                                                    2021 Jul-06 PM 01:29
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

BRADLEY JEROME SMITH,                         ]
                                              ]
      Plaintiff,                              ]
                                              ]
v.                                            ]             4:20-cv-01250-ACA
                                              ]
ALABAMA BOARD OF PARDONS                      ]
AND PAROLES, et al.,                          ]
                                              ]
      Defendants.                             ]

                           MEMORANDUM OPINION

      On October 14, 2020, the court dismissed this action under 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim. (Docs. 6, 7). On July 1, 2021,

Plaintiff Bradley Jerome Smith filed a letter with the court reiterating several of his

allegations and adding some new factual allegations. (Doc. 8). The court construes

Mr. Smith’s letter as a motion for reconsideration and DENIES the motion for the

reasons explained below.

      “[R]econsideration of an order is an extraordinary remedy and is employed

sparingly.” Rueter v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 440 F. Supp. 2d

1256, 1267–68 (N.D. Ala. 2006). Motions for reconsideration should not be a “knee-

jerk reaction to an adverse ruling.” Id. (quotation marks omitted). “A motion for

reconsideration cannot be used to relitigate old matters, raise argument or present

evidence that could have been raised prior to the entry of judgment.” Wilchombe v.
TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (quotation marks omitted).

Rather, reconsideration is available only “when a party presents the court with

evidence of an intervening change in controlling law, the availability of new

evidence, or the need to correct clear error or manifest injustice.” Summit Medical

Center of Alabama, Inc. v. Riley, 284 F. Supp. 2d 1350, 1355 (M.D. Ala. 2003).

Mr. Smith has not met the standard for reconsideration.

      For the most part, Mr. Smith’s motion reiterates the same allegations that he

made in his complaint and amended complaint. (See Doc. 4). The court has already

considered those allegations in dismissing the amended complaint for failure to state

a claim. (See Doc. 6); Wilchombe, 555 F.3d at 957. Mr. Smith does allege some

facts that happened after the dismissal of his amended complaint. (Doc. 8 at 1).

Even considering the new allegations, however, Mr. Smith’s amended complaint

remains deficient.   Reconsideration is therefore not warranted and the court

DENIES the motion.

      DONE and ORDERED this July 6, 2021.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         2
